This appeal is from a judgment on demurrer. The ruling was based upon the ground that, as against a real estate mortgage, the lien of personal property taxes levied against property of a mortgagor in years subsequent *Page 162 
to the execution of the mortgage, and entered upon the real property roll of the county against the land mortgaged, has priority over the mortgage.
This case does not differ in principle from that ofScottish American Mortgage. Co. v. Minidoka County, ante, p. 33, 272 P. 498. Upon the authority of that decision, the judgment is reversed, and the cause remanded for further proceedings in accordance therewith. Costs to appellant.
Wm. E. Lee, C. J., Givens, J., and Hartson, D.J., concur.
Budge, J., dissents.